                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

KELLEY CHISHOLM                       §
    Plaintiff,                        §
                                      §
v.                                    §           CIVIL ACTION NO. 4: 18-CV-4261
                                      §
COMPANION LIFE INSURANCE              §           JURY TRIAL DEMANDED
COMPANY                               §
     Defendant/Third-Party Plaintiff, §
                                      §
v.                                    §
                                      §
HEALTH PLAN INTERMEDIARIES, §
LLC d/b/a HEALTH INSURANCE            §
INNOVATIONS, HEALTH PLAN              §
INTERMEDIARIES HOLDINGS, LLC, §
And KATHLEEN BAPTISTE                 §
     Third-Party Defendants.          §

 THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES
  TO DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE
        COMPANY’S THIRD-PARTY COMPLAINT AND JURY DEMAND

       Third-Party Defendant Kathleen Baptiste (“Baptiste”) respectfully files this Answer and

Defenses to Defendant/Third-Party Plaintiff Companion Life Insurance Company’s (“Companion

Life”) Third-Party Complaint and Jury Demand (ECF No. 17) (“Third-Party Complaint”) as

follows:

                                     FIRST DEFENSE

       Defendant/Third-Party Plaintiff Companion Life’s Third-Party Complaint fails to state a

claim upon which relief may be granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.




THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 1
                                      SECOND DEFENSE

       Without waiving the foregoing, Baptiste responds to the allegations of Defendant/Third-

Party Plaintiff Companion Life’s Third-Party Complaint as follows:

       1.      Admit that Complaint was filed against Companion, state that the content of the

allegations is contained in the Complaint and deny any mischaracterization, and deny for want of

knowledge and information sufficient to form a belief as to the truth or accuracy of each and every

other allegation contained in paragraph 1 of the Third-Party Complaint.

       2.      Admit that Complaint was filed against Companion, state that the content of the

allegations is contained in the Complaint and deny any mischaracterization, and deny for want of

knowledge and information sufficient to form a belief as to the truth or accuracy of each and every

other allegation contained in paragraph 2 of the Third-Party Complaint.

                                              II.
                                            PARTIES

       3.      Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 3 of the Third-Party Complaint.

       4.      Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 4 of the Third-Party Complaint.

       5.      Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 5 of the Third-Party Complaint.

       6.      Admit that Third-Party Defendant Baptiste is an individual residing in the state of

Florida and was registered with the Texas Department of Insurance to act as a General Lines Agent,

and deny every other allegation contained in paragraph 6 of the Third-Party Complaint, as there is

no personal jurisdiction over Baptiste in this forum.




THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 2
                                          III.
                                JURISDICITON AND VENUE

       7.      Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 7 of the Third-Party Complaint.

       8.      Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 8 of the Third-Party Complaint.

                                          IV.
                                 FACTUAL BACKGROUND

       9.      Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of every other allegation contained in paragraph 9 of the Third-Party Complaint.

       10.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 10 of the Third-Party Complaint.

       11.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 10 of the Third-Party Complaint.

       12.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 10 of the Third-Party Complaint.

       13.     Admit that Baptiste was licensed by the Texas Department of Insurance to act as a

General Lines Agent, with a qualifying appointment of Life, Accident, Health, and HMO lines,

and deny for want of knowledge and information sufficient to form a belief as to the truth or

accuracy of every other allegation contained in paragraph 13 of the Third-Party Complaint.

       14.     Admit that Complaint was filed against Companion, state the content of the

allegations is contained in the Complaint and deny any mischaracterization, and deny for want of

knowledge and information sufficient to form a belief as to the truth or accuracy of each and every

other allegation contained in the Complaint.



THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 3
       15.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 15 of the Third-Party Complaint.

       16.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 16 of the Third-Party Complaint.

                                            V.
                                     CAUSES OF ACTION

                                    Count I – Contribution

       17.     Repeat by reference each and every response to the allegations incorporated in

paragraph 17 of the Third-party Complaint.

       18.     Admit that the Complaint was filed against Companion, state that the content of the

allegations is contained in the Complaint and deny any mischaracterization, and deny for want of

knowledge and information sufficient to form a belief as to the truth or accuracy of each and every

other allegation contained in paragraph 18 of the Third-Party Complaint.

       19.     Deny the allegations contained in paragraph 19 of the Third-Party Complaint.

       20.     Deny the allegations contained in paragraph 20 of the Third-Party Complaint.

       21.     Deny the allegations contained in paragraph 21 of the Third-Party Complaint.

     Count II – Breach of Contract for Failure to Provide Defense and Indemnification

       22.     Repeat by reference each and every response to the allegations incorporated in

paragraph 22 of the Third-party Complaint.

       23.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 23 of the Third-Party Complaint.

       24.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 24 of the Third-Party Complaint.




THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 4
       25.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 25 of the Third-Party Complaint.

       26.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 26 of the Third-Party Complaint.

                                Count III – Declaratory Judgment

       27.     Repeat by reference each and every response to the allegations incorporated in

paragraph 27 of the Third-party Complaint.

       28.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 28 of the Third-Party Complaint.

       29.     Deny for want of knowledge and information sufficient to form a belief as to the

truth or accuracy of the allegations contained in paragraph 29 of the Third-Party Complaint.

                                            VI.
                                          DAMAGES

       30.     Deny the allegations contained in paragraph 30 of the Third-Party Complaint.

                                            VII.
                                       JURY DEMAND

       31.     Admit that Companion requests a trial by jury as asserted in paragraph 31 of the

Third-Party Complaint.

                                           VII.
                                    PRAYER FOR RELIEF

       32.     Deny that Companion is entitled to any relief requested in its prayer.

                                    GENERAL RESPONSE

       Third-Party Defendant deny each and every allegation not admitted, denied, controverted,

or otherwise addressed above.




THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 5
                                  AFFIRMATIVE DEFENSES

       Third-Party Defendant asserts the following additional defenses to Defendant/Third-Party

Plaintiff’s Third-Party Complaint, without admitting liability and with each pled in the alternative:

       33.     Failure to State a Claim: The Complaint and Third-Party Complaint fail to state any

claim upon which relief may be granted.

       34.     Personal Jurisdiction: This Court lacks personal jurisdiction over Third-party

Defendant Baptiste.

       35.     Venue: Venue is improper in this District.

       36.     Defenses to Complaint: Third-Party Defendant Baptiste adopts the First, Fourth,

Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth, Fifteenth,

Sixteenth, Seventeenth, Eighteenth, Nineteenth, Twentieth, and Twenty-First Defenses asserted

by Companion in response to the Complaint. (ECF No. 6). Additionally, the doctrines of waiver,

unclean hands, estoppel, merger, and economic loss bar Plaintiff’s claims.

       37.     Proximate Cause: Companion’s claims are barred, in whole or material part,

because any loss suffered by Companion was not proximately caused by Third-Party Defendant

Baptiste, but caused or contributed by Companion’s conduct, negligence and/or omissions.

       38.     Ripeness: Any potential indemnity claim is not ripe.

                                  RESERVATION OF RIGHTS

       Third-Party Defendant, Kathleen Baptiste, reserves the right, upon further investigation

and discovery, to assert such additional defenses as may be just and appropriate.

                                         JURY DEMAND

       Third-Party Defendant, Kathleen Baptiste, demands a jury trial on all issues in this action

triable by a jury as a matter of right pursuant to Fed. R. Civ. P. 38.



THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 6
                                    PRAYER FOR RELIEF

       For these reasons, Third-Party Defendant, Kathleen Baptiste, respectfully demands

judgment in her favor and that:

           i.   Third-Party Plaintiff, Companion Life Insurance Company, take nothing by way

                of the claims asserted in the Third-Party Complaint;

          ii.   This third-party action be dismissed in its entirety, with prejudice;

         iii.   Attorneys’ fees and costs be awarded to Third-Party Defendant Baptiste; and

         iv.    The Court award such other and further relief as may be deemed just and proper.

                                      Respectfully submitted,

                                      GERSTLE, MINISSALE & SNELSON, LLP

                                      By:     /s/ Dana Minissale__________________
                                                      Dana Minissale
                                                      State Bar No. 18191583
                                                      S.D. Tex. No. 593569
                                                      Dana.Minissale@gmsattorneys.com
                                              4849 Greenville Ave., Suite 1500
                                              Dallas, Texas 75206
                                              (214) 368-6440 – Telephone
                                              (214) 308-2026 – Facsimile

                                      ATTORNEY FOR THIRD-PARTY DEFENDANT
                                      KATHLEEN BAPTISTE




THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 7
                                CERTIFICATE OF SERVICE

       Pursuant to Rule 5 of the Federal Rules of Civil Procedure and to Local Rule LR5, the
undersigned counsel for Defendant certifies that a true and correct copy of this document has been
served on all known counsel of record via the Court’s Electronic Case Filing system on this 22nd
day of August 2019.

Kenneth W. Bullock II
Munsch Hardt Kopf & Harr, PC
700 Milam, Ste. 2700
Houston, Texas 77002
kbullock@munsch.com
Attorney for Defendant/Third-Party Plaintiff
Companion Life Insurance Company


                                                    /s/ Dana Minissale
                                                    Dana Minissale




THIRD-PARTY DEFENDANT KATHLEEN BAPTISTE’S ANSWER AND DEFENSES TO
DEFENDANT/THIRD-PARTY PLAINTIFF COMPANION LIFE INSURANCE COMPANY’S
THIRD-PARTY COMPLAINT AND JURY DEMAND– PAGE 8
